 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                   Case No.: 19cr2290 JM
10
11                             Plaintiff,
                                                 ORDER GRANTING
           v.
12                                               UNITED STATES’ MOTION TO
                                                 DISMISS THE INFORMATION AND
13   ALICIA ORNELAS MACIAS,
                                                 JUDGMENT
14                            Defendant.
15
16        Upon motion of the United States, (Doc. No. 30), and good cause shown, IT IS
17 HEREBY ORDERED that the Information against Defendant Alicia Ornelas Macias be
18 dismissed without prejudice. The pending Trial date of November 12, 2019 is vacated.
19 DATED: November 8, 2019
20
                                               _ __   ___________________________________
21                                             JEFFREY T. MILLER
                                               United States District Judge
22
23
24
25
26
27
28
